DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment dated 10/18/2021 has been entered and considered for this Office Action.

Reasons for Allowance and Examiner Comments
Claims 1-18 are allowed. The following is an examiner’s statement of reasons for allowance:
The amendments to the claims are sufficient to overcome the claim objections raised in the previous Office Action.
The amendments to claims 15-18 are sufficient to overcome the rejection under §112(a) raised in the previous Office Action.
Applicant’s arguments regarding the rejection under §112(b) raised in the previous Office Action is found to be persuasive. The rejection is withdrawn. The Specification gives examples of scan settings (e.g., frequency, F-number/aperture size, focus, apodization parameters). Further, the ordinarily skilled artisan would have understood that the purpose of using the same (or at least substantially similar) scan settings is to increase accuracy of the non-linearity term determination. Otherwise, if different scan settings are used, it would not necessarily be clear whether differences scan settings” to mean all the settings that meaningfully affect the transmission and/or reception of ultrasound by the transducer as well as the transmission and/or reception data path (e.g., beamforming/focus delays, voltage/intensity, pulse repetition frequency, depth, pulse width, time gain compensation, pulse shape, etc.). 
Further, the ordinarily skilled artisan would have recognized that due to the precision and sensitivity of ultrasound equipment, a small but meaningful/material change in scan settings can result in significant errors. Therefore there is a general desirability to use scan settings that are as close to being the same as possible in order to reduce any error that would otherwise be caused by different settings. In this sense, the ordinarily skilled artisan would understand the term “substantially similar” in this context to mean that the nominal values of the scan settings are the same.
In view of the amendments to the claims, Applicant’s arguments regarding the rejection under §103 is found to be persuasive. The rejection is withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
It is noted that in the ordinary sense, harmonic frequencies are whole multiples of the fundamental frequency. For example, for a fundamental frequency of f0, the first 1 = 2f0); the second harmonic is three times the fundamental (f2 = 3f0); the third harmonic is four times the fundamental (f3 = 4f0); etc.
On the other hand, the claims 1, 8, and 15 recite “a center frequency of the harmonic frequency band equal to a center frequency of the fundamental frequency band”. This is not considered to be indefinite in view of the Specification which recites at ¶ [0031]:
[0031] According to some embodiments of S230, the ultrasound system transmits a signal with a 3 MHz center frequency and a frequency bandwidth from 2-4 MHz. The fundamental signal is then received, in the range of 2-4 MHz. To obtain signals in the harmonic frequency band, a signal is transmitted at a 1.5 MHz center frequency and having a bandwidth between 1-2 MHz. The resulting received harmonic signal may exhibit a frequency band of, e.g., double the center frequency, or between 2-4 MHz. According, subsequent calculations of the QUS values are associated with frequencies between 2-4 MHz.

It is noted that the limitation of “a processing unit to: […]” is construed to mean a special purpose computer (i.e., a computer that is programmed or configured to perform the claimed functions) because a general purpose computer (i.e., a computer that is not necessarily programmed or configured to perform the claimed functions) would not be capable of performing the claimed function without the additional programing or configurations that would have otherwise made it a special purpose computer instead of a general purpose computer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN T. SAKAMOTO/Examiner, Art Unit 3793